Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In response to an Office action mailed on 08/18/2021 ("08-18-21 OA"), the Applicant amended independent claims 1, 4, 8 and 18 and the title on 11/18/2021 ("11-18-21 Response").
Currently, claims 1-20 are pending of which six claims 1, 4, 13, 14, 19 and 20 are independent.1 

Response to Arguments
Applicant's amendments to the title have overcome the objection of the Specification set forth starting on page 2 under line item number 1 of the 08-18-21 OA. 
Applicant's amendments to claims 1 and 4 have overcome the 35 U.S.C. 112(b) rejection of claims 1-20 set forth starting on page 3 under line item number 2 of the 08-18-21 OA.
Applicant's amendments to the independent claims 1 and 4 have overcome the 35 U.S.C. 102(a)(1) rejection of claims 1-10 and 13-20 as being anticipated by Ichiki set forth starting on page 5 under line item number 3 of the 08-18-21 OA.
Substantive amendments to the independent claims 1 and 4 required further consideration and search. New grounds of rejections are provided below.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7-11, 13-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub. No. US 2006/0187614 A1 to Ushio et al. ("Ushio").

Fig. 1B of Ushio has been annotated to support the rejection below: 	
[AltContent: textbox (d2)]
[AltContent: arrow][AltContent: textbox (S1)]
[AltContent: arrow][AltContent: textbox (Sb)][AltContent: arrow][AltContent: textbox (Sa)][AltContent: arrow][AltContent: arrow][AltContent: textbox (d1)][AltContent: textbox (BP)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (SS)][AltContent: arrow][AltContent: textbox (FP)][AltContent: arrow]
    PNG
    media_image1.png
    329
    570
    media_image1.png
    Greyscale

[AltContent: textbox (S2)]
[AltContent: textbox (S2)][AltContent: textbox (SS)]	


Regarding independent claim 1, Ushio teaches a wiring substrate (see Fig. 1B as annotated above. See also Fig. 1A) comprising:
	an insulation substrate 1 (para [0062] - "a ceramic base 1") that comprises a recess section 1a (para [0062] - "The ceramic base 1 has a hollow or open portion 1a") in a first surface S1, a frame portion FP that forms a side surface SS which connects an opened surface of the recess section 1a and a bottom surface Sb of the recess section 1a to each other, and a base portion BP that forms the bottom surface Sb; and
	an electrical wiring structure 2-A, C (para [0062] - "a connection conductor (hereinafter referred to as a first connecting conductor) 2a-A"; para [0063] - "the first electrode C") that is on and inside the base portion BP,
	wherein the frame portion FP comprises a first conductive portion 2b-A (para [0063] - "a second connecting conductor 2b-A is formed from the second metallized layer 2b to the second electrode D." Fig. 1B shows an upper portion of the second connecting conductive 2b-A that reside in the frame portion FP.) having a plate shape (Fig. 1A shows a concavity of the second connecting conductor 2b-A.) in the frame portion FP, and extending from the first surface S1 to the base portion BP through the frame portion FP. 
	Regarding claim 2, Ushio teaches the first conductive portion 2b-A that has a curved surface shape (see Fig. 1A).
	Regarding claim 3, Ushio teaches a distance d1 between the first conductive portion 2b-A and an inner side surface Sa of the recess section 1a is greater at a bottom surface height of the recess section 1a than on a first surface side SS. 

Regarding independent claim 4, Ushio teaches a wiring substrate (see Fig. 1B as annotated above. See also Fig. 1A) comprising:
	an insulation substrate 1 (para [0062] - "a ceramic base 1") that comprises a recess section 1a (para [0062] - "The ceramic base 1 has a hollow or open portion 1a") in a first surface S1, a frame portion FP that forms a side surface SS which connects an opened surface of the recess section 1a and a bottom surface Sb of the recess section 1a to each other, and a base portion BP that forms the bottom surface Sb; and
	an electrical wiring structure 2-A, C (para [0062] - "a connection conductor (hereinafter referred to as a first connecting conductor) 2a-A"; para [0063] - "the first electrode C") that is on and inside the base portion BP, wherein
	the frame portion FP comprises a first conductive portion 2b-A (para [0063] - "a second connecting conductor 2b-A is formed from the second metallized layer 2b to the second electrode D.") in the frame portion FP and extending from the first surface S1 to the base portion BP through the frame portion FP, and 
	wherein a distance d1 between the first conductive portion 2b-A and an inner side surface Sa of the recess section 1a is greater at a bottom surface height of the recess section 1a than on a first surface side SS.
	Regarding claim 5, Ushio teaches the first conductive portion 2b-A that is curved (see Fig. 1A), relative to a tangent that is arbitrarily selected, in a direction separating from the tangent toward the recess section 1a (see Fig. 1A).
	Regarding claim 7, Ushio teaches a degree of inclination (90 degrees) of the first conductive portion 2b-A and a line perpendicular to a second surface S2 opposite the first surface S1 of the insulation substrate 1 relative to each other is greater than a Sa of the recess section and a line perpendicular to the second surface S2 relative to each other. 
	Regarding claim 8, Ushio teaches the base portion BP that comprises a second conductive portion 2b-A (lower portion of the 2b-A that runs through the base portion BP) in the base portion BP. 
	Regarding claim 9, Ushio teaches the first conductive portion 2b-A (upper portion) and the second conductive portion 2b-A (lower portion) that are connected to each other. 
	Regarding claim 10, Ushio teaches the insulation substrate 1 comprises an external connection conductor D or 2b disposed outside the recess section 1a, and wherein
	the second conductive portion 2b-A (lower portion) is electrically connected to the external connection conductor D or 2b. 
	Regarding claim 11, Ushio teaches the first conductive portion 2b-A (upper portion) and the second conductive portion 2b-A (lower portion) that are continuous with each other and form a curved (exterior) surface (The second connecting conductor 2b-A is a cylindrical or polygonal cross-section.). 

	Regarding independent claim 13, Ushio teaches an electronic device (see Fig. 7 for example) comprising:
	the wiring substrate according to claim 1 (see rejection of claim 1); and
	an electronic component B-1, B-2, B-3, B-4 (para [0110] - "The battery B...positive electrode B-1...the negative electrode B-2...the separators B-3 impregnated 
	Regarding independent claim 14, Ushio teaches an electronic module (see Fig. 7 for example) comprising:
	the electronic device according to claim 13 (see rejection of claim 13); and
	a module substrate (para [0002] - "...an electric double layer capacitor which are used as a slim-type battery for a small-sized electronic apparatus such as a cellular phone, a backup power supply for a semiconductor memory...") to which the electronic device is connected (battery is connected to a cellular phone for example). 
	Regarding claim 15, Ushio teaches the first conductive portion 2b-A (upper portion) that is curved (The second connecting conductor 2b-A is a cylindrical or polygonal cross-section.), relative to a tangent that is arbitrarily selected, in a direction separating from the tangent toward the recess section 1a. 
	Regarding claim 17, Ushio teaches a degree of inclination (90 degrees) of the first conductive portion 2b-A and a line perpendicular to a second surface S2 opposite the first surface S1 of the insulation substrate 1 relative to each other is greater than a degree of inclination (less than 90 degrees) of the inner side surface Sa of the recess section and a line perpendicular to the second surface S2 relative to each other.
	Regarding claim 18, Ushio teaches the base portion BP that comprises a second conductive portion 2b-A (lower portion of the 2b-A that runs through the base portion BP) in the base portion BP.
	Regarding independent claim 19, Ushio teaches an electronic device (see Fig. 7 for example) comprising:

	an electronic component B-1, B-2, B-3, B-4 (para [0110] - "The battery B...positive electrode B-1...the negative electrode B-2...the separators B-3 impregnated with the electrolyte B-4...") that is disposed in the recess section and that is connected to the electrical wiring structure 2-A, C. 
	Regarding independent claim 20, Ushio teaches an electronic module (see Fig. 7 for example) comprising:
	the electronic device according to claim 19 (see rejection of claim 19); and
	a module substrate (para [0002] - "...an electric double layer capacitor which are used as a slim-type battery for a small-sized electronic apparatus such as a cellular phone, a backup power supply for a semiconductor memory...") to which the electronic device is connected (battery is connected to a cellular phone for example). 

	Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 6 is objected to, but would be allowable if (i) its base claim 1 is amended to include all of the limitations of claim 6 and the intervening claim 3 or (ii) claim 6 is rewritten in independent form to include all of the limitations of its base claim 1 and the intervening claim 3.
Claim 12 is objected to, but would be allowable if (i) its base claim 1 is amended to include all of the limitations of claim 12 and the intervening claims 8, 9 and 11 or (ii) 
Claim 16 is objected to, but would be allowable if (i) its base claim 4 is amended to include all of the limitations of claim 16 or (ii) claim 16 is rewritten in independent form to include all of the limitations of its base claim 4.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano, can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        10 March 2022	

	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Please refer to Fee Worksheet (SB06) filed on 07/17/2020, which shows only 2 independent claims.